Citation Nr: 9906243	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  97-00 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to specially adapted housing pursuant to 38 
U.S.C.A. § 2101(a).

2.  Entitlement to a special home adaptation grant pursuant 
to 38 U.S.C.A. § 2101(b).  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from March 1943 to November 
1945.  He was a prisoner of war of Germany for 15 months.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The notice of 
disagreement was received in May 1996.  The statement of the 
case was sent to the veteran in June 1996.  The substantive 
appeal was received in January 1997.

In a December 1996 rating decision, service connection for 
hypertension was denied.  In a January 1997 letter, the 
veteran was notified of this decision and of his procedural 
and appellate rights.  Since a notice of disagreement has not 
been received, this issue is not in appellate status.  In 
addition, in that rating decision, service connection for was 
granted for post-traumatic stress disorder (PTSD) and that 
disability was rated as part and parcel of the veteran's 
service-connected gastrointestinal disability.  A rating of 
50 percent for the combined disability was assigned.  In the 
January 1997 letter, the veteran was notified of this 
decision and of his procedural and appellate rights.  Since a 
notice of disagreement regarding the rating of this combined 
disability was not received, the issue of increased and/or 
separate ratings is not in appellate status and before the 
Board at this time.  


REMAND

As noted above, in an April 1996 rating decision, entitlement 
to specially adapted housing pursuant to 38 U.S.C.A. § 
2101(a) and entitlement to a special home adaptation grant 
pursuant to 38 U.S.C.A. § 2101(b) were denied.  The notice of 
disagreement was received in May 1996.  The statement of the 
case was sent to the veteran in June 1996.  In January 1997, 
correspondence was received from the veteran's representative 
which the Board accepts as his substantive appeal as it 
addressed the aforementioned issues.  Thereafter, in a May 
1997 letter, the veteran was advised that since he did not 
submit a substantive appeal, his appeal as to the housing 
issues was being closed.  As noted, the veteran had in fact 
submitted a substantive appeal.  Thereafter, several days 
later, the RO corrected the error in the previous letter and 
informed the veteran that the January 1997 statement had been 
accepted as a substantive appeal.  Subsequently, a VA Form 
646 was completed by his representative.  

Thereafter, action was taken with regard to the veteran's 
claim for other benefits.  Prior to the transfer of the 
veteran's claims file and education file to the Board, 
numerous medical records were received.  In addition, service 
connection was granted for PTSD and for entitlement to 
compensation under 38 U.S.C.A. § 1151 for a back disability.  
In addition, entitlement to special monthly compensation 
based on the need for regular aid and attendance of another 
person were granted.  Despite the addition of the new records 
to the file and the recent adjudicatory actions, the 
veteran's claim for entitlement to specially adapted housing 
pursuant to 38 U.S.C.A. § 2101(a) and entitlement to a 
special home adaptation grant pursuant to 38 U.S.C.A. § 
2101(b) were never reconsidered by the RO and he was never 
furnished a supplemental statement of the case with regard to 
the issues of entitlement to specially adapted housing 
pursuant to 38 U.S.C.A. § 2101(a) and entitlement to a 
special home adaptation grant pursuant to 38 U.S.C.A. § 
2101(b) as required under 38 C.F.R. §§ 19.31 and 19.37.

In light of the foregoing, the Board finds that this case 
must be referred back to the RO for the RO to readjudicate 
the veteran's claim in light of the evidence which was added 
to the record following the issuance of the June 1996 
statement of the case.  In addition the Board believes that 
all the veteran's VA treatment records should be obtained and 
he should be examined to determine whether there is the loss, 
or loss of use of both lower extremities such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, or due to the loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury, or the loss or loss of use of one upper extremity, 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair or the anatomical loss or loss of use 
of both hands.

The Board notes that in a September 1995 rating decision, 
entitlement to financial assistance in purchasing an 
automobile or other conveyance and entitlement to adaptive 
equipment for an automobile were denied.  The veteran was 
notified of this decision and was furnished his procedural 
and appellate rights in an October 1995 letter.  Thereafter, 
a notice of disagreement was received in October 1995 and a 
statement of the case was furnished in April 1996.  
Thereafter, various correspondence was received from the 
veteran, but none of the correspondence addressed the issues 
of entitlement to financial assistance in purchasing an 
automobile or other conveyance and/or entitlement to adaptive 
equipment for an automobile.  It appears clear to the Board 
from the medical evidence of record that the veteran is no 
longer interested in pursuing either of those issues due to 
the severity of his medical problems.  However, the portion 
of the Office of the VA General Counsel (GC) which represents 
the VA before the United States Court of Appeals for Veterans 
Claims (Court) has filed many motions, which have been 
granted by the Court, to remand cases to the Board where the 
Board dismisses or denies on the basis that a timely 
substantive appeal was not filed when that was not the issue 
considered by the RO.  The GC feels that the Board must 
address the question of prejudice to the claimant by the 
Board's consideration of a new issue.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  The GC felt the remedy was a remand to 
the claimant to ensure that adequate notice has been given 
and to give an opportunity to present argument and additional 
evidence on the matter of whether a timely substantive appeal 
had been filed.  Thus, if the veteran has failed to perfect 
his appeal via submission of a timely substantive appeal, he 
must be provided adequate notice and given an opportunity to 
present argument and additional evidence on the matter of 
whether a timely substantive appeal had been filed.  In light 
of the foregoing, the Board finds that the RO should give the 
veteran an opportunity to raise arguments and additional 
evidence on the issue of whether a timely substantive appeal 
had been filed.  Then the RO should review the issue of 
whether a timely substantive appeal has been received as to 
the issues of entitlement to financial assistance in 
purchasing an automobile or other conveyance and entitlement 
to adaptive equipment for an automobile.  If either issue is 
not resolved in favor of the veteran, he should be furnished 
his appellate rights.  If the RO finds that a timely appeal 
was furnished, the RO should so inform the veteran and notify 
him that the Board may find that a substantive appeal was not 
timely and the issues of entitlement to financial assistance 
in purchasing an automobile or other conveyance and 
entitlement to adaptive equipment for an automobile should be 
returned to the Board.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO obtain all the veteran's VA 
treatment records since service, which 
are not currently in the claims file 
especially those from the VA Medical 
Center, Durham.  These records should be 
associated with the claims file.

2.  The RO should arrange for examination 
of the veteran.  The veteran should be 
provided with the criteria of 38 C.F.R. 
§ 3.655.  The examiner should be provided 
with the claims folder.  The examiner 
should determine whether there is the 
loss, or loss of use of both lower 
extremities such as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or due 
to the loss or loss of use of one lower 
extremity together with residuals of 
organic disease or injury, or the loss or 
loss of use of one upper extremity, which 
so affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair or the anatomical 
loss or loss of use of both hands.

3.  The RO should readjudicate the 
veteran's claim for entitlement to 
specially adapted housing pursuant to 38 
U.S.C.A. § 2101(a) and entitlement to a 
special home adaptation grant pursuant to 
38 U.S.C.A. § 2101(b).  If any action 
taken is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations as 
required under 38 C.F.R. §§ 19.31 and 
19.37.  He should also be afforded the 
opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

4.  The RO should give the veteran an 
opportunity to raise arguments and 
additional evidence on the issue of 
whether a timely substantive appeal had 
been filed as to the issues of 
entitlement to financial assistance in 
purchasing an automobile or other 
conveyance and entitlement to adaptive 
equipment for an automobile.  Then the RO 
should review the issue of whether a 
timely substantive appeal has been 
received as to the issues of entitlement 
to financial assistance in purchasing an 
automobile or other conveyance and 
entitlement to adaptive equipment for an 
automobile.  If either issue is not 
resolved in favor of the veteran, he 
should be furnished his appellate rights.  
If the RO finds that a timely appeal was 
furnished, the RO should so inform the 
veteran and notify him that the Board may 
find that a substantive appeal was not 
timely and the issues of entitlement to 
financial assistance in purchasing an 
automobile or other conveyance and 
entitlement to adaptive equipment for an 
automobile should be returned to the 
Board.  



The Board expresses no opinion, either factual or legal, as 
to the ultimate determination warranted in this case pending 
completion of the requested action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 5 -


